2022 IL App (1st) 210524
                                           No. 1-21-0524
                                   Opinion filed January 12, 2022
                                                                                       Third Division


 ______________________________________________________________________________
                                               IN THE
                                 APPELLATE COURT OF ILLINOIS
                                         FIRST DISTRICT
 ______________________________________________________________________________
 NEIL TAYLOR,                                                   )   Appeal from the
                                                                )   Circuit Court of
          Plaintiff-Appellant,                                  )   Cook County.
                                                                )
     v.                                                         )   No. 20 L 2176
                                                                )
 THE EVANGELICAL COVENANT CHURCH,                               )   Honorable
                                                                )   Thomas R. Mulroy,
          Defendant-Appellee.                                   )   Judge, presiding.



          JUSTICE BURKE delivered the judgment of the court, with opinion.
          Justices McBride and Ellis concurred in the judgment and opinion.

                                            OPINION

¶1     Plaintiff, Neil Taylor, sued defendant Evangelical Covenant Church (ECC), alleging that

he lost his position as pastor of a congregation named Jesus People USA due to defendant’s slow

and careless investigation of an accusation of sexual assault against him. The circuit court

dismissed his complaint pursuant to finding that (1) the ecclesiastical abstention doctrine and the

ministerial exception barred his claims for breach of contract and intentional interference with

economic advantage and (2) he failed to adequately state those claims. On appeal, plaintiff argues

that the circuit court’s dismissal of his complaint was in error. We affirm.
No. 1-21-0524


¶2                                         I. BACKGROUND

¶3      Defendant ECC credentialed plaintiff as a pastor in 1989 and ordained him 15 years later

in 2004. Plaintiff served as the pastor of a congregation named Jesus People USA, which is a

member church of defendant ECC. 1

¶4      In January 2017, an individual whom plaintiff and his spouse cared for as a child accused

plaintiff of sexual assault during the 1970s. Plaintiff informed defendant ECC of these

allegations. In early June 2017, defendant ECC informed plaintiff that he was suspended and not

allowed to preach, teach, or attend church. Plaintiff’s suspension forced Jesus People USA to

find and employ a different pastor. In late June 2017, plaintiff met with defendant’s Board of

Ordered Ministry at the church’s annual meeting to discuss the allegations against him. After this

meeting, defendant upheld plaintiff’s suspension. Throughout the remainder of 2017, plaintiff

frequently contacted defendant “to inquire as to the status and progress of the investigation and

when he could expect his suspension to be lifted.” Defendant did not respond.

¶5      In April 2018, defendant asked plaintiff for permission to contact his accuser. In June

2018, plaintiff again met with the Board of Ordered Ministry at the church’s annual meeting.

Defendant “acknowledged that the accusations that had been made against [plaintiff] were

malicious and that the investigation had been carelessly handled.” Defendant’s executive

director, Richard Lucco, wrote to plaintiff, stating that defendant lacked “care and due process”



        1
          Plaintiff’s complaint appears to allege that he was an employee of both defendant ECC and Jesus
People USA. He alleges that he had “employment with Jesus People USA” and that he “commenced and
continued working for Defendants [sic].” ECC is the only defendant in this case. Plaintiff also alleges that
he was “an employee in good standing and had, within the meaning of employment law, a contractual
relationship with both defendant and its affiliated organization[ ] Jesus People USA.” However, plaintiff’s
brief states that “it is undisputed that [plaintiff] was not an employee of ECC, but rather of the
congregation at which he served.”

                                                   -2-
No. 1-21-0524


when investigating the allegations against plaintiff. Defendant lifted plaintiff’s suspension on

June 27, 2018. Nevertheless, Jesus People USA “declined to reinstate [plaintiff] under the same

terms and conditions of his previous employment.” As of 2020, plaintiff was still “not serving in

a pastoral position.”

¶6     Defendant’s bylaws, which are attached to plaintiff’s complaint and part of the record on

appeal, provide that the annual meeting is “the highest deliberative and decision-making body

of” the church, and that “[t]here shall be one regular session of the Annual Meeting each year.”

The Board of Ordered Ministry, which reports to the annual meeting, “has general supervision

over all ordained and licensed ministers *** including their ordination, license, commission,

consecration, standing, and discipline, and the maintenance of high standards in their ministry.”

Defendant’s Rules for the Ordered Ministry provide that a “minister *** may be charged with

indiscretion, immorality, doctrinal error, unethical behavior, or disloyalty to [defendant].” The

investigation of such charges

       “shall be initiated by the executive minister of the ordered ministry and the president of

       the ECC in consultation with the conference superintendent, the regional director, or the

       executive minister of [S]erve [G]lobally. These leaders shall then confer and determine

       the order of responsibility in pursuing the matter. They may refer the issue to the regional

       committee on ministerial standing or to the Board. Upon referral of charges to the Board,

       it shall assume responsibility to ascertain the validity of such charges and take

       appropriate action.”

“A minister *** may be disciplined by the board” by “[t]emporary suspension of ministerial or

missionary credentials and removal from ministerial functions, while charges are being



                                                -3-
No. 1-21-0524


investigated.” Similarly, “[i]n the case of a serious offense, a minister or missionary’s credentials

may be temporarily suspended…..After investigation, the Board shall determine the kind of

discipline required.”

¶7     In 2020, plaintiff sued defendant. His first amended complaint alleged the facts set out

above and counts of breach of contract and intentional interference with economic advantage.

The breach of contract count alleged that defendant’s bylaws constituted a contract between the

parties. Defendant breached that contract because, when it “completed its investigation and

found no basis for the charges nor any basis for discipline, plaintiff should have been returned to

his parish and prior position under the same terms as his previous employment.” The intentional

interference count alleged that, “[i]n conducting an unreasonably slow and ineffective

investigation of allegations against plaintiff, and in keeping plaintiff in a suspended status for an

unreasonably lengthy period of time, [d]efendant intentionally and maliciously interfered with

plaintiff’s economic expectancy and caused a breach of his employment with defendant and

Jesus People USA.”

¶8     Defendant filed a motion to dismiss plaintiff’s first amended complaint pursuant to

section 2-615 of the Code of Civil Procedure (735 ILCS 5/2-615 (West 2020)). Defendant

argued that, under the ecclesiastical abstention doctrine and the ministerial exception, the court

did not have jurisdiction “to determine whether or how [defendant] followed its own rules of

ministerial investigation and discipline.” Defendant also argued that plaintiff failed to state

claims for breach of contract and intentional interference with economic advantage. In response,

plaintiff argued that the ecclesiastical abstention doctrine did not bar his claims because the court

could resolve them by applying neutral principles of law to determine whether defendant



                                                -4-
No. 1-21-0524


violated its own rules and bylaws. Plaintiff also contended that he adequately stated claims of

breach of contract and intentional interference with economic advantage.

¶9      On April 15, 2021, the circuit court granted defendant’s motion and dismissed the first

amended complaint “in entirety with prejudice for the reasons stated in [defendant’s] Motion to

Dismiss.” (Emphasis in original.) The record does not reflect the court’s reasoning further. 2

¶ 10    Plaintiff timely appealed.

¶ 11                                         II. ANALYSIS

¶ 12    On appeal, plaintiff argues that the circuit court erred in granting defendant’s motion to

dismiss. A section 2-615 motion challenges the legal sufficiency of a complaint based on defects

apparent on its face. Marshall v. Burger King Corp., 222 Ill. 2d 422, 429 (2006). We construe

the complaint’s allegations in the light most favorable to the plaintiff, accept as true all well-

pleaded facts, and draw all reasonable inferences in favor of the plaintiff. Id. Dismissal is only

appropriate if it is “clearly apparent that no set of facts can be proved that would entitle the

plaintiff to recovery.” Rehfield v. Diocese of Joliet, 2021 IL 125656, ¶ 20 (not yet released for

publication and subject to revision or withdrawal). Our review is de novo (id. ¶ 23), meaning that

we perform the same analysis that the trial court would perform (Khan v. Fur Keeps Animal

Rescue, Inc., 2021 IL App (1st) 182694, ¶ 25 (not yet released for publication and subject to

revision or withdrawal)).




        2
          No reports of proceedings are included in the record on appeal. However, reports of proceedings
are not necessary for effective appellate review because, under the de novo standard, we review the circuit
court’s judgment, not the reasons for its judgment. See Makowski v. City of Naperville, 249 Ill. App. 3d
110, 115 (1993).

                                                   -5-
No. 1-21-0524


¶ 13   Defendant’s motion to dismiss asserted as grounds for dismissal both the ecclesiastical

abstention doctrine and the ministerial exception. Both doctrines are rooted in the first

amendment to the United States Constitution, which applies to the states through the fourteenth

amendment. Rehfield, 2021 IL 125656, ¶ 36. The first amendment provides that “Congress shall

make no law respecting an establishment of religion, or prohibiting the free exercise thereof

***.” U.S. Const., amend. I. If either the ecclesiastical abstention or the ministerial exception

applies to plaintiff’s claims, we must affirm the circuit court’s dismissal of his complaint. See

Rehfield, 2021 IL 125656, ¶ 37.

¶ 14   “The ecclesiastical abstention doctrine provides that ‘civil courts may not determine the

correctness of interpretations of canonical text or some decisions relating to government of the

religious polity; rather, court must accept as given whatever the religious entity decides.’ ” Id.

¶ 39 (quoting Duncan v. Peterson, 408 Ill. App. 3d 911, 915 (2010)). That is,

        “ ‘where resolution of [a] dispute[ ] cannot be made without extensive inquiry by civil

       courts into religious law and polity, the First and Fourteenth Amendments mandate that

       civil courts shall not disturb the decisions of the highest ecclesiastical tribunal within a

       church of a hierarchical polity, but must accept such decisions as binding on them.’ ” Id.

       ¶ 42 (quoting Serbian Eastern Orthodox Diocese for the United States of America &

       Canada v. Milivojevich, 426 U.S. 696, 709 (1976)).

¶ 15   However, ecclesiastical abstention is not an absolute bar to courts deciding disputes

involving religious organizations. Id. ¶ 43. Where neutral, objective, and well-established

principles of law familiar to lawyers and judges can be applied and there is no danger of

“ ‘entanglement in questions of religious doctrine, polity, and practice,’ ” the first amendment



                                                -6-
No. 1-21-0524


does not bar a civil court from resolving the case. Id. (quoting Jones v. Wolf, 443 U.S. 595, 603

(1979)). Under this “neutral principles of law” approach, a court “may examine pertinent

charters, constitutions, bylaws, deeds, state statutes, and any other evidence to resolve the dispute

in the same way it would a secular dispute.” Id.

¶ 16   First, we must determine the subject of this dispute. If it involves matters of discipline,

faith, internal organization, or ecclesiastical rule or law, then abstention is required regardless of

whether neutral principles or law could adjudicate the matter. See Bruss v. Przybylo, 385 Ill.

App. 3d 399, 421-22 (2008). If the dispute does not involve one of these subjects, then the circuit

court may hear the case only if the issues can be determined using neutral principles of law

without interfering with matters of church discipline, faith, internal organization, or ecclesiastical

rule, custom, or law. Stepek v. Doe, 392 Ill. App. 3d 739, 755 (2009); St. Mark Coptic Orthodox

Church v. Tanios, 213 Ill. App. 3d 700, 714 (1991).

¶ 17   There is no dispute that defendant is a church and that its rules and bylaws applied to

plaintiff as an ordained minister. The essence of plaintiff’s complaint is that defendant’s internal

investigation of his alleged sexual misconduct was unreasonably slow and unfair and that he was

not returned to Jesus People USA once his suspension was lifted. Plaintiff self-reported the

allegations of sexual misconduct to defendant and met with defendant’s Board of Ordained

Ministry twice at the church’s annual meetings to discuss those allegations. The Board

suspended plaintiff, investigated the allegations against him between the 2017 and 2018 annual

meetings, and then lifted his suspension. According to defendant’s rules, the Board of Ordained

Ministry had the exclusive power to investigate charges against plaintiff and take appropriate

action once those charges were referred to the Board.



                                                 -7-
No. 1-21-0524


¶ 18   Even viewed in the light most favorable to him, plaintiff’s claims arise from a wholly

internal investigation and suspension conducted by his church. Plaintiff’s claims are inexorably

intertwined with defendant’s investigation as to whether he was fit to serve as a pastor, given the

accusation of sexual misconduct against him. That is, the substance of plaintiff’s complaint

relates to internal matters of church governance and discipline. Ecclesiastical abstention is

required because this case necessarily involves matters of internal discipline. See Bruss, 385 Ill.

App. 3d at 426. It is irrelevant whether the dispute could be resolved by a court’s interpretation

of defendant’s bylaws because, no matter how egregiously defendant may have departed from

proper investigatory procedures, the subject matter of the dispute makes abstention compulsory.

See id. at 422.

¶ 19   We recognize that the charge of sexual misconduct against plaintiff concerned events that

allegedly occurred before he became a pastor. However, public policy favors religious

organizations taking allegations of sexual abuse against their clergy seriously and investigating

them thoroughly, regardless of when the alleged abuse occurred. Moreover, different religious

organizations may have different views regarding what constitutes fitness to serve as clergy. We

cannot review such decisions without violating the first amendment by approving some views

and rejecting others. Thus, because plaintiff’s complaint directly challenged defendant’s internal

investigative and disciplinary procedures, the circuit court lacked jurisdiction and properly

dismissed the case.

¶ 20   Plaintiff acknowledges that churches have an unfettered right “to establish their own rules

and regulations for internal discipline and government” (Milivojevich, 426 U.S. at 724), but

argues “that, once a religious entity does establish such rules and regulations, it is bound by



                                                -8-
No. 1-21-0524


them.” (Emphasis in original.) Essentially, plaintiff argues that we can use neutral principles of

law to determine whether defendant followed its own rules and bylaws in investigating and

suspending him. It is true that, in some circumstances, “a civil court may exercise jurisdiction to

decide whether [a] church has violated its bylaws.” Jackson v. Mount Pisgah Missionary Baptist

Church Deacon Board, 2016 IL App (1st) 143045, ¶ 52.

¶ 21   In Jackson, the plaintiff pastor sued his former church, alleging breach of contract. Id.

¶ 5. Specifically, the plaintiff claimed that the church failed to follow four steps required by its

bylaws before terminating him: (1) providing a written notice of dissatisfaction, (2) holding a

special meeting, (3) providing notice of a vote to the members, and (4) having a proper

membership vote. Id. ¶ 54. After a bench trial, the trial court found that the defendant church did

not violate its bylaws. Id. ¶ 2. On appeal, this court held that jurisdiction was proper to review

plaintiff’s claims because we did not need to inquire into any religious doctrines and could

address the issues by applying neutral principles of civil law to the church’s bylaws. Id. ¶ 53. We

affirmed, concluding that the defendant church did not violate its bylaws. Id. ¶ 78.

¶ 22   Jackson is distinguishable because the plaintiff’s complaint identified four specific ways

in which the defendant church violated its bylaws pertaining to termination of pastors. That is,

the Jackson court only had to determine whether the defendant church took the steps required by

its bylaws before terminating the plaintiff. By contrast, in this case, plaintiff’s complaint does not

identify specific rules or bylaws that defendant allegedly violated. Rather, plaintiff alleges that

defendant’s investigation was “carelessly handled,” featured a “lack of care and due process,”

and was “unreasonably slow and ineffective” and that defendant “inadequately handled the

investigation *** by not using proper efficiency, care and effort to conclude its investigation.”



                                                 -9-
No. 1-21-0524


Defendant’s bylaws and rules attached to plaintiff’s complaint specify no timeframe for

investigations into pastor misconduct and no standard of care for such investigations; nor do they

require the return of plaintiff to his former congregation upon completion of the investigation.

We cannot apply neutral principles to bylaws that are silent on such matters. To resolve

plaintiff’s claims, we would have to make a “searching and therefore impermissible inquiry” into

defendant’s internal investigation of plaintiff (see Milivojevich, 426 U.S. at 723) and make

subjective judgments about whether that investigation was timely and fair. The first amendment

prohibits us from doing so.

¶ 23   Plaintiff also cites Jenkins v. Trinity Evangelical Lutheran Church, 356 Ill. App. 3d 504

(2005), as “highly analogous” because “[defendant]’s actions caused the cessation of [plaintiff]’s

compensation and benefits.” However, Jenkins involved allegations that a pastor’s former church

breached an agreement to pay his salary and benefits for the remainder of the year in which he

resigned due to accusations of sexual misconduct. Id. at 507. Plaintiff does not allege that

defendant refused to pay him salary and benefits; rather, he claims that defendant’s investigation

of him was untimely and unfair. Jenkins is inapposite. Accordingly, we find that ecclesiastical

abstention bars to plaintiff’s claims, and the circuit court properly dismissed them.

¶ 24   This opinion does not give any support or credence to the position that church

investigative bodies are immune from the mandatory reporting statutes or that their procedures

and findings are exempt from disclosure subject to subpoena. When an investigative body of a

church breaches into the area of law governed by criminal or civil liability, the resulting findings

and procedures are not exempt from disclosure. This case is limited to the issue of whether the




                                               - 10 -
No. 1-21-0524


plaintiff overcame the ecclesiastical privilege to establish a breach of contract or intentional

interference with economic advantage claim. He did not.

¶ 25   Because we find that the first amendment bars secular adjudication of plaintiff’s claims,

we need not address whether he adequately stated claims for breach of contract and intentional

interference with economic advantage.

¶ 26                                    III. CONCLUSION

¶ 27   For the foregoing reasons, we affirm the judgment of the circuit court of Cook County.

¶ 28   Affirmed.




                                                - 11 -
No. 1-21-0524



                                  No. 1-21-0524


Cite as:                 Taylor v. Evangelical Covenant Church, 2022 IL App
                         (1st) 210524


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 20-L-2176;
                         the Hon. Thomas R. Mulroy, Judge, presiding.


Attorneys                Richard J. Gonzalez, Law Offices of Chicago-Kent College of
for                      Law, of Chicago, for appellant.
Appellant:


Attorneys                Susan Miller Overbey and Robin L. Mohr, of Burke, Warren,
for                      MacKay & Serritella, P.C., of Chicago, for appellee.
Appellee:


Amicus Curiae:           James C. Geoly, of Chicago, for amicus curiae Catholic
                         Conference of Illinois.




                                       - 12 -